                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 JOSHUA BRADLEY,                                       )   CASE NO. 1:19-CV-161
                                                       )
                 Plaintiff,                            )
                                                       )   JUDGE DAN AARON POLSTER
         v.                                            )
                                                       )
 CITY OF SOLON, et al.,                                )   OPINION & ORDER
                                                       )
                 Defendants.                           )


       On May 13, 2019, the Court issued an Opinion and Order granting Defendants’ Motion to

Dismiss, thereby dismissing this action with prejudice. Doc #: 16. Bradley filed a Notice of

Appeal and a Motion for Pauper Status on May 16, 2019. Doc #: 20; 21. Defendants filed a

Brief in Opposition to Bradley’s Motion for Pauper Status on May 31, 2019. Doc #: 24. On

June 3, 2019, the Court denied Bradley’s Motion for Pauper Status, Doc #: 25. Bradley filed the

instant Motion for Reconsideration and Motion for Hearing on June 7, 2019, asking the Court to

reconsider denying Bradley in forma pauperis status for his appeal. Doc #: 26.

       Federal Rule of Appellate Procedure 24 allows a district court to deny a party the ability

to proceed in forma pauperis on appeal even if the party proceeded in forma pauperis in the

district court action if the court certifies that the appeal is not taken in good faith. See FED. R.

APP. PRO 24(a)(3)(A). In his Motion for Pauper Status, Bradley alleges his issue on appeal is

that the Court “purposefully misquoted evidence.” Doc #: 21 at 2 (emphasis added). The Court

finds that such an appeal cannot be taken in good faith. Accordingly, Bradley’s Motion for




                                                   1
Reconsideration and Motion for Hearing, Doc #: 26, is DENIED. Should Bradley wish to

proceed with his appeal, he will need to pay the appropriate filing fees.

       IT IS SO ORDERED.
                                                      /s/Dan Aaron Polster June 11, 2019
                                                      DAN AARON POLSTER
                                                      UNITED STATES DISTRICT COURT




                                                 2
